PER CURIAM.
The husband, Barry J. Blauvelt, appeals the trial court’s final judgment entered upon the wife, Mary A. Blauvelt’s, petition for dissolution of marriage. After a review of the limited record on appeal, we find no merit in the husband’s contention that the trial court erred in awarding temporary custody of the child to the husband’s second wife. See Buckhalt v. McGhee, 632 So.2d 120 (Fla. 1st DCA 1994). We find merit, however, in the husband’s contention that the trial court erred by not providing in its order that at the time the marital residence is sold that the husband would receive proper credit against the wife’s one-half of the proceeds for certain ownership expenses he is required to pay. See Breland v. Breland, 565 So.2d 368 (Fla. 1st DCA 1990). Therefore, we remand to the trial court with directions that the final judgment be clarified to allow the husband proper credit upon the sale of the marital residence.
Affirmed as modified.
SCHOONOVER, AC.J., and PARKER and ALTENBERND, JJ., concur.